Citation Nr: 0531200	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  96-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for human 
immunodeficiency virus (HIV) infection.  

2.  Entitlement to service connection for a nervous disorder 
and/or dysthymia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1972 to November 1973.  He had subsequent reserve 
service including a period of Active Duty for Training 
(ACDUTRA) from June 1987 to August 1987.  This matter came to 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 
2003, the Board remanded the case for a videoconference 
hearing.  The hearing was scheduled for June 2004, but the 
appellant failed to report for the hearing.  In September 
2004, the Board remanded the case to obtain the veteran's 
Social Security Administration (SSA) records.  

The matters of entitlement to service connection for HIV 
infection based on de novo review and entitlement to service 
connection for a nervous disorder and/or dysthymia are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.  


FINDINGS OF FACT

1.  In an unappealed decision dated in July 1991 the RO 
confirmed its prior denial of entitlement to service 
connection HIV infection on the basis that no new evidence 
had been received showing the condition was incurred in or 
aggravated by active service.  

2.  Evidence added to the record since the July 1991 decision 
includes service medical records not previously of record 
showing that the appellant's HIV infection was initially 
diagnosed during a period of ACDUTRA; this evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.  




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for HIV infection.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002&West 
Supp. 2005).  Regulations implementing the VCAA are at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA 
applies in the instant case.  As the decision below 
constitutes a full grant of that part of the claim being 
addressed, the appellant is not prejudiced by Board review at 
this point, and there is no need for an exposition of the 
effect of the VCAA on this claim.  The amended 38 C.F.R. § 
3.156(a) contains a new definition of "new and material" 
evidence.  However, it applies only to claims to reopen filed 
on or after August 29, 2001, and does not apply in the 
instant case, as the appellant filed his petition to reopen 
his claim in 1994.  

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  The term active military service includes active 
duty and any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24).  

Finality/new and material evidence

Generally, a claim that has been denied in a determination by 
an agency of original jurisdiction may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

As noted earlier, amendments to 38 C.F.R. § 3.156(a) revised 
the standard for new and material evidence, and those 
amendments apply to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug 29, 2001).  
Because the appellant filed the instant petition to reopen in 
1994, 38 C.F.R. § 3.156(a) as in effect prior to August 29, 
2001 applies.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (In 
effect for claims to reopen filed prior to August 29, 2001); 
see Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Background and analysis

The appellant is seeking service connection for HIV infection 
and filed his current claim in August 1994.  Prior to that 
time, the claim had been denied in November 1988 and January 
1989 rating decisions, neither of which was appealed.  The 
claim was most recently denied by a rating decision in July 
1991.  The RO denied the claim on the basis that it had not 
received evidence not previously considered that showed the 
HIV positive condition was incurred in or aggravated by 
active duty.  The veteran did not appeal that decision, and 
it is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the July 1991 rating 
decision included the appellant's DD Form 214, Armed Forces 
of the United States Report of Transfer or Discharge, which 
shows the veteran's military occupational specialty during 
his active duty from April 1972 to November 1973 was medical 
corpsman.  Also of record were service medical records for 
that period of service.  Those records include no finding or 
diagnosis of HIV infection or HIV-related illness.  Likewise, 
neither the report of a VA examination conducted in January 
1974 nor VA outpatient records dated in September and October 
1975 that were of record include any information or evidence 
regarding HIV infection or HIV-related illness.  

VA outpatient records dated from October 1987 to December 
1987, which were also of record, show the appellant had a 
history of being found HIV positive on entry to "active 
duty" in July 1987.  The VA medical records show that on 
examination in November 1987, the examiner noted positive 
axillary nodes, bilaterally.  The appellant requested drug 
detoxification for intervenous drug abuse.  He denied 
homosexual activity and was negative for known exposure to 
AIDS, but said he had shared needles in the past.  The 
impression was: HIV positive, drug related without evidence 
of frank AIDS, no acute complications; and intravenous drug 
abuse.  Also of record were VA medical records dated in 
October 1988, including a VA medical certificate showing the 
appellant gave a history of having been HIV positive since 
1986.  An October 1988 VA HIV test was positive.  

Evidence added to the record since the July 1991 rating 
decision includes private medical records dated in 1992, 
which include laboratory records with values for 
helper/suppressor panels in March 1992 and May 1992.  

VA medical records dated from March 1992 to March 1993 were 
also received.  They include notations that the appellant 
gave a history of having tested positive for HIV in the Army 
Reserves.  He gave a history of intravenous drug use, denied 
sharing needles, but said he had intravenous drug-using 
girlfriends who, he believed, may have exposed him to the HIV 
antigen.  The records show that he was a domiciliary resident 
from July 1992 to February 1993, was being seen in an AIDS 
clinic, and was receiving AZT therapy.  Also added to the 
record were reports of VA general medical, orthopedic, and 
psychiatric examinations in September 1992.  Later VA medical 
records dated from November 2001 to November 2002 show 
continuing drug therapy related to this HIV status.  

Other evidence added to the record includes records from the 
Social Security Administration (SSA) with a disability 
determination dated in June 1992 showing a primary diagnosis 
of symptomatic HIV infection.  Supporting records included VA 
and private medical records discussed earlier.  Also added to 
the record were medical records for the appellant from the 
Texas Department of Criminal Justice dated from April 1994 to 
April 2001 showing the appellant received drug therapy for 
HIV infection during that time.  

Additional evidence added to the record includes the 
appellant's May 1971 service entrance and November 1973 
service separation examination reports, copies of which were 
previously of record.  In addition, the RO received the 
report of the appellant's July 1977 enlistment examination 
for the Army Reserves and quadrennial examination reports 
dated in July 1982 and September 1986 as well as an October 
1986 review stating the appellant was qualified for retention 
in the Army Reserves.  

The added records include a June 1987 letter showing the 
appellant was ordered to special active duty for training for 
94 days at Fort Sheridan, Illinois, with a reporting date of 
June 29, 1987, for the purpose of serving as the HIV Screen 
Non-Commissioned Officer.  Medical records show that on July 
9, 1987, it was reported that an initial blood draw for HIV 
revealed antibodies for HIV infection.  A second blood sample 
was also positive, and the appellant was medically evacuated 
to Fitzsimmons Army Medical Center for further evaluation and 
staging.  He was discharged from that facility in late July 
1987, and the final diagnosis was HIV syndrome, Walter Reed 
Stage II.  It was noted that the diagnosis was based on HIV 
antibody, which was positive by ELISA and Western Blot tests, 
normal delayed hypersensitivity skin testing, and the absence 
of opportunistic infection.  The appellant returned to Fort 
Sheridan and was released from ACDUTRA in August 1987.  

The Board finds that the service records and service medical 
records pertaining to the appellant's ACDUTRA in 1987 and 
actually showing that the appellant was determined to be HIV 
positive at that time to be both new and material evidence.  
They were not previously of record and provide direct 
evidence that the diagnosis of the HIV infection occurred 
during a period of ACDUTRA.  This was not previously of 
record, nor is it cumulative of evidence previously of 
record.  It certainly bears directly and substantially upon 
the matter of whether the appellant's HIV infection was 
incurred in or aggravated by active service and is therefore 
so significant that it must be considered to fairly decide 
the merits of the claim.  This new evidence therefore serves 
to reopen the claim.  


ORDER

The appeal to reopen a claim of entitlement to service 
connection for HIV infection is granted.  


REMAND

The appellant contends that his HIV infection had its onset 
during his 1987 ACDUTRA.  He alternatively contends that the 
infection resulted from his exposure to blood during his 
duties as a medical corpsman during his active duty in 1972 
and 1973.  

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  
Here, there is medical evidence of HIV infection, the 
disability for which the appellant is seeking service 
connection, and there is medical evidence showing that HIV 
syndrome was diagnosed during a period of ACDUTRA.  What is 
lacking is evidence or medical opinion establishing that the 
appellant's HIV infection was incurred in or aggravated 
during active service.  Under 38 C.F.R. § 3.303(c) a 
condition of an infectious nature is to be considered with 
regard to the circumstances of the infection and if 
manifested in less than the incubation period after reporting 
for duty, it will be held to have preexisted service.  
However, under the provisions of 38 C.F.R. § 3.303(d), 
service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  

In view of the foregoing, it is the opinion of the Board that 
this claim must be remanded to attempt to obtain records 
pertaining to the appellant's reported participation in 
substance abuse treatment programs in the 1980s, any 
available service records that may contain information 
concerning the appellant's "expeditious discharge" from 
active duty in November 1973 noted on his November 1973 
separation examination report, and for a VA medical opinion 
regarding nexus between the veteran's HIV infection and his 
military service.  

The appellant also seeks service connection for a psychiatric 
disability, including as secondary to his HIV infection.  On 
September 1992 VA psychiatric examination, the impression 
included situational reaction to HIV with depressed mood.  If 
service connection is granted for the appellant's HIV 
infection, a medical opinion as to whether any psychiatric 
disability was caused or aggravated by the HIV infection 
would be necessary.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should obtain and associate 
with the claims file the veteran's 
complete service personnel records for 
his period of active duty from April 1972 
to November 1973, to include any 
information concerning the "expeditious 
discharge" mentioned in the November 
1973 separation examination report.  

2.  The RO should ask the veteran to 
identify all medical facilities, VA and 
non-VA, where he participated in 
substance abuse treatment programs at any 
time prior to July 1987.  In this regard 
a VA domiciliary discharge summary dated 
in 1993 refers to treatment in 1980, 
1983, and 1985, but does not provide more 
specific information.  The RO should 
obtain the records identified by the 
appellant and associate them with the 
claims file.  

The RO should also ask the veteran to 
submit all evidence in his possession 
that pertains to his claims seeking 
service connection for HIV infection and 
for a psychiatric disability.  

3.  The RO should then arrange for an 
appropriate VA physician to review all of 
the evidence of record, including all 
records pertaining to the appellant's 
period of ACDUTRA in 1987 as well as all 
earlier records (i.e., the veteran's 
entire claims folders).  The physician 
should discuss the incubation period for 
HIV infection, and should provide 
opinions (with complete explanation of 
rationale), as to:

(a) Whether it is at least as likely as 
not that the appellant's HIV infection 
had its onset in or is causally related 
to any incident of his period of active 
duty from April 1972 to November 1973, 
including his duties as a medical 
corpsman during that service?.  

(b) If that opinion is negative, what is 
the likely etiology of that infection in 
the veteran, in particular, was the HIV 
infection causally related to the  abuse 
of drugs?  

(c) If that opinion is negative, is it at 
least as likely as not that the HIV 
infection identified on July 9, 1987, 
during a period ACDUTRA, was incurred on 
or after June 29, 1987 (the date the 
veteran reported for that period of 
active service)?  

(d) If that opinion is negative, was 
there was an increase in the severity of 
the HIV infection during the ACDUTRA from 
June 1987 to August 1987 and, if so, was 
such increase in severity due to the 
natural progress of the condition?  

4.  The RO should then adjudicate on a de 
novo basis the claim of entitlement to 
service connection for HIV infection.  

5.  If service connection for HIV 
infection is granted, the RO should 
arrange for a psychiatric examination of 
the veteran to determine the nature and 
etiology of any current acquired 
psychiatric disability he may have.  The 
examiner should identify the diagnosis of 
any current psychiatric disability, and 
express an opinion as to its etiology, 
specifically including whether it is at 
least as likely as not that the current 
acquired psychiatric disability was 
caused or chronically worsened by the 
appellant's HIV infection.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must explain 
the rationale for all opinions given.  

6.  The RO should then readjudicate the 
matter of entitlement to service 
connection for a psychiatric disability, 
including as secondary to HIV infection.  

7.  If either benefit sought on appeal 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and the appellant and his 
representative should be provided the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


